Citation Nr: 0218533	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to July 19, 2000, 
for the assignment of a 20 percent rating for residuals of 
a left knee injury.

(The issue of entitlement to an increased rating for the 
residuals of a left knee injury will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
September 1995.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
RO which, inter alia, increased the rating for the 
service-connected left knee disability to 20 percent, 
effective from July 19, 2000.  The veteran was sent notice 
of this decision in May 2001.  A notice of disagreement 
(NOD) with respect to the effective date was received in 
June 2001 and the RO issued a statement of the case (SOC) 
on that issue in August 2001.  The veteran's substantive 
appeal was received later that same month.  

An NOD with regard to the evaluation assigned was received 
in February 2002 and the RO issued an SOC addressing that 
issue in April 2002.  The veteran perfected an appeal with 
regard to the increased rating claim by submitting a 
substantive appeal in August 2001.   

The Board's decision on the claim for an earlier effective 
date for the assignment of a 20 percent rating for the 
left knee disability is set forth below.  The Board is 
undertaking additional development on the issue of an 
increased rating for the left knee disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO received the veteran's formal claim for an 
increased rating for her service-connected left knee 
disability on September 26, 2000.  

2.  The report of July 19, 2000, VA outpatient 
examinations of the veteran's service-connected left knee 
disability constitute an informal claim for increased 
rating.  

3.  There is no medical evidence to establish that the 
veteran's service-connected left knee disability increased 
in severity in the year prior to July 19, 2000.  

4.  Prior to July 19, 2000, there was no pending claim 
pursuant to which the increase in rating to 20 percent 
could have been granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 
2000, for the assignment of a 20 percent rating for 
residuals of a left knee injury, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.150, 3.151, 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim and define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the earlier effective date claim at this time, 
as all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

Through the April 2001 rating decision, the August 2001 
statement of the case, and the April 2002 supplemental 
statement of the case, the veteran and her representative 
have been notified of the law and regulations governing 
entitlement to the benefit she seeks, the evidence which 
would substantiate her claim, and the evidence that has 
been considered in connection with her appeal.  The Board 
thus finds that the veteran and her representative have 
received sufficient notice of the information and evidence 
needed to support her claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
assist has been met.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate her claim.  The veteran 
had requested hearing but withdrew that request in 
February 2002 when she and her representative had an 
Informal Conference with a Decision Review Officer at the 
RO.  The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  The central question on appeal 
involves a determination as to when a claim was received 
or when entitlement to a certain benefit arose.  Under the 
laws and regulations governing effective dates, the date 
of the filing of the claim, more often than not, is the 
controlling factor.  For the reasons explained in more 
detail below, the Board finds that evidence of record 
sufficient to decide the claim.   

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claim at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim for an earlier effective date 
is ready to be considered on the merits.

I.  Background

In a June 1996 rating action, the RO granted service 
connection and assigned a noncompensable rating each for 
residuals of a left knee injury and for irritable bowel 
syndrome, effective September 30, 1995.  In April 1998, 
the veteran submitted a statement requesting an "increase 
of my disability rating."  She indicated that she would be 
sending copies of service medical and private treatment 
records in support of her claim.  Private treatment 
records detailing treatment of right knee complaints 
afforded the veteran in 1990 and 1991 were received at the 
RO in June 1998.  (Emphasis added).  

In a September 1998 rating decision, the RO reviewed the 
recently submitted evidence and determined that "new and 
material evidence had not been submitted to reopen the 
claim" for an increased rating for the service-connected 
left knee condition.  In a letter dated later in September 
1998, the RO notified the veteran of that determination 
and of her appellate rights.

In a statement date-stamped as having been received at the 
RO on September 26, 2000, the veteran submitted a claim 
for increased ratings for the service-connected left knee 
disability and irritable bowel syndrome and a claim of 
service connection for "teeth."  

In the April 2001 rating action on appeal, the RO reviewed 
recently obtained VA treatment records and the report of a 
January 2001 VA examination and, inter alia, increased the 
rating for the service-connected left knee disability to 
20 percent, effective from July 19, 2000.  The effective 
date assigned by the RO was the date of VA outpatient 
rehabilitative and physical therapy examinations.  


II.  Analysis

The veteran and her representative contend that the 
effective date of the assignment of the 20 percent rating 
should be in April 1998.  They argue that the veteran 
submitted a claim for increase at that time and the 
September 1998 rating decision mischaracterized the issue 
as an attempt to reopen a claim, rather than a claim for 
increased rating.  

Generally, the effective date of an evaluation and award 
of compensation based on a claim for increase will be the 
date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Specifically with regard to claims for 
increased disability compensation, the pertinent legal 
authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received by VA within one year after that date; otherwise 
the effective date will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

With regard to establishing the date of claim, the Board 
notes that the veteran submitted a claim for increase in 
April 1998 that the RO denied in September 1998.  While, 
the RO incorrectly characterized the issue as a "claim to 
reopen," the fact remains that the RO denied the claim and 
notified the appellant of that decision and of her 
appellate rights later that month.  As the veteran did not 
appeal the September 1998 determination, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  As the April 1998 
claim was finally resolved in September 1998, that claim 
provides no basis for assignment of an earlier effective 
date.

The Board is required to look at all communications in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all 
other evidence of record to determine the "earliest date 
as of which," within the year prior to the claim, the 
increase in disability was ascertainable.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date 
of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. 

After September 1998, the next communication from the 
veteran was the formal claim for increase received in 
September 2000.  However, a review of VA treatment records 
subsequently associated with the claims file reveals a 
July 19, 2000 chart extract detailing rehabilitative 
medicine and physical therapy examinations of the 
veteran's service-connected left knee disability.  
Pursuant to 38 C.F.R. § 3.157, these records may be 
construed as an informal claim for increased rating.  
Thus, it would appear that the RO correctly identified 
July 19, 2000, as the date of claim for effective date 
purposes.  An earlier date may only been established if 
there was an earlier pending claim pursuant to which 
benefits could have been granted (which, for the reasons 
explained above, there was not) or if it was factually 
ascertainable that an increase in disability had occurred 
within the one-year period prior that date, this would 
entitle the veteran to an effective date up to one year 
prior to July 19, 2000.  

In this case, however, there is no medical evidence that 
establishes that the veteran's service-connected left knee 
disability had increased in severity within the one-year 
period prior to the July 2000 informal claim.  In fact, 
prior to the receipt of the July 19, 2000 reports, in 
March 2002, there was no evidence at all pertaining to the 
veteran's left knee.  As it was not until receipt of the 
July 2000 VA outpatient treatment records that the medical 
evidence of record revealed that the veteran's left knee 
disability may have increased in severity, the provisions 
of 38 C.F.R. § 3.400(o)(2) are not for favorable 
application in this case.  Under these circumstances, the 
general rule applies, and the effective date can be no 
earlier than the July 19, 2000, date of the informal 
claim.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126 (1997). 

In sum, the record of the July 19, 2000, VA outpatient 
examinations constitutes an informal claim for increase 
(earlier than the September 2000 formal claim for 
increase), and, prior to that date, there was no pending 
claim for increased benefits pursuant to which an increase 
could have been granted, nor was it factually 
ascertainable that an increase in disability had occurred 
in the one-year period prior to July 19, 2000.  As such, 
and notwithstanding the veteran's assertions, there simply 
is no legal basis for assignment of any earlier effective 
date for the increase to 20 percent for service-connected 
left knee disability.  The Board emphasizes that the law 
and regulations governing effective dates-as well as that 
governing finality, as set forth above-are very specific 
and the Board is bound by them.   

Under these circumstances, the claim for an effective date 
earlier than July 19, 2000, for the assignment of a 20 
percent evaluation for residuals of a left knee injury, 
must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An effective date earlier than July 19, 2000, for the 
assignment of a 20 percent evaluation for the residuals of 
a left knee injury, is denied.  




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

